DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  appropriate correction is required.
Regarding claim 9, the phrase "intended to be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wybo et al., U.S. Patent Application Publication 2011/0247285.
Regarding claim 1, Wybo discloses a covering panel comprising two pairs of opposite sides defining four edges, two edges of which comprise male coupling means (6), and two edges comprise complementary female coupling means (7), the kinematics of assembling of two adjacent panels (see Fig. 10) being vertical, characterized in that: - the male coupling means comprise two parallel grooves extending along the edge and opening onto a bottom face of the panel (see Fig. 10), so as to define an internal male groove, an external male groove, an internal male stud, and an external male stud (as shown in Fig. 10); - the female coupling means comprise two parallel grooves extending along the edge and opening on an upper face of the panel (see Fig. 10), so as to define a female internal groove, a female external groove, a female internal stud, and a female external stud; - the male coupling means comprise two lugs (protruding portions of the studs) and/or notches and the female coupling means comprise two complementary notches (see Fig. 10) and/or lugs forming, after assembly of two adjacent panels, stoppers against a vertical movement between two assembled adjacent panels (see Fig. 10, generally).  
Regarding claim 4, Wybo discloses a covering panel characterized in that the male and female studs are inclined towards an outside of the panel (see Fig. 10).  
Regarding claim 5, Wybo discloses a covering panel characterized in that the male and/or female studs are inclined at a same angle (see Fig. 10).  
Regarding claim 7, Wybo discloses a covering panel characterized in that the lugs or notches are provided on an outer wall of the outer male and/or female stud, and complementarily on an inner wall of the inner female and/or male groove (the protrusions/indentations are on both inner and outer walls, see Fig. 10).
Regarding claim 8, Wybo discloses a covering panel characterized in that the lugs or notches are provided on an outer wall of the male inner stud, and complementarily the notches or lugs are provided on an outer wall of the female inner stud (the protrusions/indentations are on both inner and outer walls, see Fig. 10).  
Regarding claim 9, Wybo discloses a covering panel characterized in that the male and female grooves have external walls intended to be in contact two by two after assembly of two adjacent panels (see Fig. 10, generally).  The phrase “intended to be in contact” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wybo et al., U.S. Patent Application Publication 2011/0247285.
Regarding claim 2, Wybo discloses a covering panel characterized in that the female external stud comprises a chamfered part at the bottom face of the panel (see Fig. 10), the chamfered part allowing the female external stud to be lowered when assembling two adjacent panels in order to come into contact with the floor by deformation, but does not disclose the female external stud comprises a chamfered part at the bottom face of the panel forming an angle of comprised between 20 and 200 with respect to the bottom face of the panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the chamfered part within the given angle range for a secure locking means between the panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233   The phrase “allowing the female external stud to be lowered when assembling two adjacent panels” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, Wybo discloses a covering panel but does not specifically disclose the external male and female studs have thicknesses less than or equal to thicknesses of the internal male and female studs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the studs having thicknesses within the given range for a secure locking means between the panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233   
Regarding claim 6, Wybo discloses a covering panel but does not specifically disclose that the male and/or female studs are inclined at an angle comprised between 10 and 450, and preferably between 50 and 150.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the angles of the studs within the given angle range for a secure locking means between the panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633